CRICHTON, J.,
additionally concurs and assigns reasons.
| ]The writ application, which essentially requests that we rewéigh the evidence, presents no meritorious Rule X considerations and it is therefore properly denied. However, having thoroughly reviewed the record, I write separately to note that the lower courts correctly applied the law to the evidence.
The “shortest route” rule under La. C.C. art. 692 is not absolute. Here, there was ample evidentiary support for the trial court’s decision that Route 1, while being the shortest route, posed major environmental and accessibility concerns; that Route 2 presented significant safety and maintenance issues; and that Route 3 was the best and least injurious choice in accordance with the trial court’s well-considered analysis.